ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a system and method for detecting a condition indicative of a dislodged needle in a hemodialysis procedure.  Specifically, the method comprises the steps of measuring a venous return pressure for a patient undergoing dialysis, analyzing the venous return pressure and deriving an intravascular blood pressure in proximity to a location of needle insertion into the patient, calculating a lower limit as a function of the intravascular blood pressure, calculating an average of the venous return pressure during a predetermined time window; and comparing the average to the lower limit.  If the average is within a specified range of the lower limit, the controller determines that a condition indicative of a dislodged needle is present.
Additionally, device claim 25 comprises a controller that is configured to perform the method steps as set forth above. 
The closest prior art is Frinak et al. (US 2010/0073171), which teaches a method of detecting a dislodged needle in a hemodialysis procedure, comprising the steps of: measuring venous drip pressure for a patient undergoing dialysis; analyzing the venous drip pressure and deriving intravascular blood pressure at a location of venous needle 
Frinak, however, does not teach or suggest a controller configured to calculate a lower limit as a function of the intravascular blood pressure and calculate an average of the venous return pressure during a predetermined time window, wherein the average is compared to the lower limit, and if the average is within a specified range of the lower limit, the controller determines that a condition indicative of a dislodged needle is present.  Such a feature would not be regarded as a normal design option. In addition, said feature is not taught by the prior art, nor would it have been obvious to a person skilled in the art, taken alone or in combination. 

Steger (US 2015/0246173) also teaches a system and method for detecting a venous needle dislodgement, wherein venous pressure in the extracorporeal blood circulation is measured and a control and evaluation unit evaluates a pressure curve in time of the pressure measured by the pressure sensor during blocking of the venous fluid line to detect an interruption or disturbance.  Steger, however, does not teach or suggest the claimed method because it fails to teach or suggest that the controller calculates a lower limit as a function of the intravascular blood pressure, calculates an average of the venous return pressure during a predetermined time window, and compares the average to the lower limit, such that if the average is within a specified range of the lower limit, it is determined that the venous needle is dislodged. 
, Oishi et al. (US 2006/0074369) also teach teaches a system and method for detecting a venous needle dislodgement, wherein pressure sensors are configured to measure venous pressure, which is compared against a running average to determine whether a leak is present.  Oishi, therefore, does not teach or suggest the claimed method because it fails to teach or suggest that the controller calculates a lower limit as a function of the intravascular blood pressure, calculates an average of the venous return pressure during a predetermined time window, and compares the average to the lower limit, such that if the average is within a specified range of the lower limit, it is determined that the venous needle is dislodged. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781